Adams, On. J.
i. ruACTicEin • court!record: tice. ‘ The decree from which this appeal was taken contains these words: “ That on the 16th day of April, 1877, the said John M. Enix recovered a judgment in this court for $639.75 which is prior in point of time to the judgment liens of Perry & Townsend unless said judgment was reversed by the Supreme Court of this State, and this court finds and holds as to that that the appeal by said Enix in said cause to the Supreme Court was not from the judgment in his favor for the $639.75, and that the same was not reversed by the said court, and that the same stands as a judgment of this court and bears date as fully as though no such appeal had been taken by said Enix, and that it is a prior lien on said land.”
Upon the trial the plaintiff introduced evidence showing a judgment in his favor for $639.75 debt and $152.45 costs, dated April 16, 1877. lie also showed the rendition of a judgment against him for $304.90 costs in the same action. What the pleadings or full record entries were in that action is not shown. The notice of appeal is in these words:
“To Hillah Hays: Tou are hereby notified that John Enix has appealed to the Supreme Court of Iowa from that part of the judgment rendered by the Circuit Court of Monroe county in the case of John Enix against Hillah Hays, which holds that the said Hillah Hays is entitled to have the amount due him (Hays) on settlement of copartnership with one Pleasant Enix offset as against the one-half of tho $1,175 due from the said Hays to the said John.Enix; the same being that part-of said judgment which reduces the amount due said John Enix from Hillah Hays for cattle from $1,175 *553and interest to one-lialf tliat amount. And said John Enix appeals from that part of said judgment that assessed to him two-thirds of the costs of the case.”
Whether the record entry of the Supreme Court was introduced in evidence the abstract does not show. The procedendo was introduced merely, showing a reversal, and being in the usual form. So far as the prooedendo shows there might have been a reversal simply of the judgment for costs. There might, indeed, have been evidence showing affirmatively that the reversal affected only that judgment. We do not know what evidence was introduced, for the abstract does not purport to contain all the evidence. On the other hand it expressly shows upon its face that it does not. It shows that the opinion of the Supreme Court was introduced, but the opinion is not set out. All the evidence relied upon should be presented in the abstract. The appellee has a right to assume that no other will be considered. The case would be different if we could take judicial notice of the opinion. But a court cannot in one case take judicial notice of the records in a different case.
From what is shown in the abstract, and from the arguments of counsel, we might conjecture as to what the facts are upon which the case was tried below, but the appellee makes the point that the abstract is insufficient to show a reversal of the judgment upon which he relies, and we have to say that we think the objection is well taken.
Affirmed.